United States Court of Appeals
                       For the First Circuit


No. 21-1301
              CENTRO DE PERIODISMO INVESTIGATIVO, INC.,

                        Plaintiff, Appellee,

                                   v.

    FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO,

                        Defendant, Appellant.


                             ERRATA SHEET

     The opinion of this Court, issued on May 17, 2022, is amended
as follows:
     On page    41,   line   8,   please   replace   "Mjosilovic"   with
"Mojsilovic"
     On page 51, line 18, please capitalize "commonwealth"